The following is the opinion of Judge Peters, dissenting in part from the foregoing:
Believing as I do that the facts of this case do not bring it within the principle decided in the case of Phillips v. Commonwealth, I can not concur with my brothers, either in their reasoning or conclusions, in condemning the instructions given by the circuit judge in this case; but as the case is reversed by concurrence of a majority of the court, and a new trial will be the result, I will forbear entering upon an analysis of the evidence, and a comparison of the facts in this case with those in the Phillips case,, as such a course of argument might be prejudicial to a fair trial.
On the question of the competency of the evidence offered on the trial and rejected by the court, which is fully stated in the separate opinion of Judge Hardin, I think, according to the weight of authority, the evidence was competent and should have been admitted, and to that extent only I concur with the other members of the court.